O L S H A N PARK AVENUE TOWER●65 EAST 55TH STREET ●NEW YORK, NEW YORK 10022 TELEPHONE: 212.451.2300● FACSIMILE: 212.451.2222 EMAIL: KSCHLESINGER@OLSHANLAW.COM DIRECT DIAL: 212.451.2252 September 15, 2015 VIA EDGAR Pamela A. Long Assistant Director United States Securities and Exchange Commission Division of Corporation Finance treet, N.E. Washington, D.C. 20549 Re: Trans-Lux Corporation Pre-effective Amendment 4 to Registration Statement on Form S-1 File No. 333-205273 Dear Ms. Long: On behalf of Trans-Lux Corporation (the “Company”), transmitted herewith is Amendment No. 4 (“Amendment No. 4”) to the Company’s Registration Statement on Form S-1 (File No. 333-205273) filed with the U.S. Securities and Exchange Commission (the “Commission”) on June 25, 2015, as amended by Amendment No. 1 filed with the Commission on July 31, 2015, Amendment No. 2 filed with the Commission on August 7, 2015 and Amendment No. 3 filed with the Commission on August 19, 2015 (the “Registration Statement”). Amendment No. 4 to the Registration Statement includes pricing information, the legal opinion of Olshan Frome Wolosky LLP, and certain other ministerial changes. We would appreciate if the Commission would promptly respond with any questions or comments to Amendment No. 4, so that the Company may request acceleration of effectiveness as soon as possible. Please direct any such questions to the undersigned by telephone at (212) 451-2252, by email at kschlesinger@olshanlaw.com or by facsimile at (212) 451-2222. Thank you for your assistance. Sincerely, /s/ Kenneth A. Schlesinger Kenneth A. Schlesinger Enclosure cc:Jean-Marc Allain O L S H A N F R O M E W O L O S K Y L L P WWW.OLSHANLAW.COM
